Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR
WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED AND MARKED WITH “**”. AN UNREDACTED VERSION OF
THIS DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES
AND EXCHANGE COMMISSION.


CONTRACT FOR SERVICES
 
THIS AGREEMENT, dated as of June 1, 2008 (together with the schedules,
appendices, attachments and exhibits, if any ("Agreement"), between KyLinTV,
Inc., having its principal office at 1600 Old Country Road, Plainview, New York
11803  ("Company") and NeuLion, Inc., having its principal place of business at
1600 Old Country Road, Suite 101, Plainview, New York 11803, United States
("NeuLion"), each of Company and NeuLion being a "Party".
 
WITNESSETH:
 
WHEREAS, Company desires to hire NeuLion to build and deliver an Internet
Protocol Television ("IPTV") service as described in this Agreement; and
WHEREAS, NeuLion desires to build and deliver an IPTV service as described in
this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the Parties agree as follows:
 
1.        Term. This Agreement shall be for a period of three (3) years
commencing on June 1, 2008 ("Initial Term") and shall automatically renew
thereafter for subsequent one (1) year periods, unless terminated as otherwise
provided for herein. Either party may terminate this Agreement at the end of the
Initial Term by sending prior written notice to the other Party no later than
ninety (90) days before the end of the Initial Term.
 
2.        Services. The services to be provided by NeuLion under this Agreement
shall consist of the setup and back office operation of an IPTV television
service (the "Service") for the worldwide marketplace (the "Territory"), as more
fully described in Exhibit A hereto. The services to be provided by Company
under this Agreement shall consist of the provision of all content ("Content")
for the Service and the advertising and marketing thereof, as more fully
described, and with the restrictions set forth in Exhibit A hereto.
 
3.        Advertising. In the event Company sells advertising time to be
inserted in the Content, Company shall pay NeuLion the advertising fees set
forth in Exhibit B hereto.
 
4.        Consideration. Company shall pay to NeuLion the fees set forth in
Exhibit B hereto as consideration for the Services provided pursuant to Section
2 above. In the event xxxxxx.
 
5.        Independent Contractor. NeuLion is an independent contractor of
Company. Accordingly, no Party shall, nor shall any officer, director, employee,
servant, agent or independent contractor of either Party (i) be deemed an
employee of the other Party, (ii) commit the other Party to any obligation, or
(iii) hold itself, himself, or herself out as an employee of the other Party or
a Person with the authority to commit the other Party to any obligation. As used
in this Agreement the word "Person" means any individual person, entity
(including partnerships, corporations and limited liability companies), and
government or political subdivision thereof (including agencies, bureaus,
offices and departments thereof).
 
 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
6.        Compliance With Law. Both Company and NeuLion shall comply with any
and all applicable Federal, State and local Laws in connection with their
respective performance under this Agreement.
 
7.        Deliverables and Intellectual Property Rights. Company understands and
agrees that NeuLion shall utilize its (and/or its affiliates') proprietary
intellectual property in the development and delivery of the Service provided
for herein. Accordingly, NeuLion shall be the owner of the Service and any and
all intellectual property rights therein contained (including but not limited to
all patents, trademarks, know how, business models and subscriber lists), and,
in further consideration for the rights granted herein to Company, Company
hereby assigns to the NeuLion any and all rights, title and interest, including,
without limitation, copyrights, trade secrets and proprietary rights, to the
materials created or developed by NeuLion hereunder and required to be delivered
to Company by virtue of their description or specification as a deliverable in
Exhibit A (the "Deliverables"), excluding the Content provided by Company
thereunder. The Deliverables shall not be deemed to be "works made for hire"
under the federal copyright laws. Company agrees to give NeuLion reasonable
assistance to perfect such assignment of such rights, title and interest.
 
8.        Infringement. NeuLion warrants and represents that the Deliverables do
not, and Company warrants that the Content does not, infringe upon or constitute
a misappropriation of any U.S. copyright, trademark, patent, trade secret or
other proprietary right of any third party. Each Party will indemnify, defend
and hold harmless the other Party from and against all third party claims
against, and any related damages, claims, expenses (including reasonable
attorney's fees), judgments, liabilities and costs ("Losses"), which such Party
may suffer or incur relating to any claim or action alleging that the
Deliverables or the Content infringe any U.S. copyright, trade secret, patent
right of design, or other third party intellectual property right. In the event
of any third party claim against Company in respect of the Deliverables,
NeuLion, at its option, may (i) obtain the right to use the Deliverables without
obligation on the part of Company to the owner of the allegedly infringed
intellectual property, (ii) modify the Deliverables, without materially
diminishing the functionality or performance, thereof, to become non-infringing
at NeuLion's sole expense or (iii) discontinue the use of infringing
Deliverables. In the event of any third party claim against NeuLion in respect
of the Content, Company, at its option, may (i) obtain the right to use the
Content without obligation on the part of NeuLion to the owner of the allegedly
infringed intellectual property, or (ii) discontinue the use of infringing
Content.


 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
9.           Limited Service Warranty. NeuLion warrants that the Service will
operate according to the specifications published by NeuLion. If it is
determined that the Service does not operate according to such specifications,
NeuLion's only responsibility will be to use its best efforts, consistent with
industry standards, to cure the defect. EXCEPT AS SET FORTH HEREIN, NO OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILTY AND FITNESS FOR A PARTICULAR PURPOSE, ARE
MADE BY NEULION. IN NO EVENT WILL NEULION BE LIABLE TO COMPANY OR ANY OTHER
PARTY FOR ANY LOSS, INCLUDING TIME, MONEY, GOODWILL, LOST PROFITS AND
CONSEQUENTIAL DAMAGES BASED ON CONTRACT, TORT OR OTHER LEGAL THEORY, WHICH MAY
ARISE HEREUNDER OR FROM THE USE OR OPERATION OF THE SERVICE.
 
10. Indemnification; Defense; Cooperation. (a) Each Party shall be responsible
for and shall indemnify and hold harmless the other Party and its officers,
employees, and agents (the "Indemnified Parties") from and against any and all
liabilities, losses, costs, expenses (including, without limitation, attorneys'
fees and disbursements) and damages ("Losses"), arising out of or in connection
with any acts or omissions of the Party, regardless of whether due to
negligence, fault, or default, including Losses in connection with any
threatened investigation, litigation or other proceeding or preparing a defense
to or prosecuting the same; provided, however, that the Party shall not be
responsible for that portion, if any, of a Loss that is caused by the
negligence, fault or default of the other Party.
 
(b)     Each Party shall, upon the other Party's demand, promptly and diligently
defend, at the Party's own risk and expense, any and all suits, actions, or
proceedings which may be brought or instituted against one or more Indemnified
Parties for which the Party is responsible under this Section, and, further to
the Party's indemnification obligations, the Party shall pay and satisfy any
judgment, decree, loss or settlement in connection therewith.
 
(c)     Each Party shall cooperate with the other Party in connection with the
investigation, defense or prosecution of any action, suit or proceeding in
connection with this Agreement.
 
(d)     The provisions of this Section shall survive the termination of this
Agreement.
 
11. Assignment; Amendment; Waiver; Subcontracting. (a) Company may not assign
this Agreement nor any of its rights and obligations under this Agreement,
without the prior written consent of NeuLion. However, NeuLion may assign this
Agreement to any third party, provided that such party assumes the obligations
of NeuLion under this Agreement. Notwithstanding the foregoing, the public
offering of a Party, a sale of a controlling interest in a Party, or a sale of
substantially all of the assets of a Party shall not constitute an assignment
for purposes of this Section.


 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
(b) This Agreement and the rights and obligations hereunder may not be in whole
or part (i) amended, (ii) waived, or (iii) subcontracted, without the prior
written consent of the Party against whom enforcement of such action is sought.
Any purported modification without such prior written consent shall be null and
void. The failure of a Party to assert any of its rights under this Agreement,
including the right to demand strict performance, shall not constitute a waiver
of such rights.
 
12.   Termination. This Agreement may be terminated (i) in the event of a breach
of this Agreement that has gone uncured for a period thirty (30) days after
written notice of such breach has been given, (ii) immediately upon the
insolvency of or the filing of a petition of bankruptcy by a Party, (iii) upon
mutual written Agreement of the Parties, and (iv) in accordance with any other
provisions of this Agreement expressly addressing termination. NeuLion may
choose to terminate this Agreement upon thirty (30) days written notice to
Company if Company does not maintain at least two thousand-five hundred (2,500)
active Subscribers after the first twelve (12) months from launch of the
Service.
 
13.   Confidentiality. "Confidential Information" shall include: (i) all prices,
rates and other financial information related to the Services, (ii) all
information relating to the customers of either Party, including customer lists,
and (iii) all information one Party provides to the other which is clearly
identified as confidential or proprietary. Confidential Information disclosed by
either Party to the other shall be held by the recipient in confidence and not:
(a) used by the recipient for personal advantage of any kind, or (b) made
available for third parties to use. Each Party will direct its employees,
contractors, consultants and representatives who have access to any Confidential
Information to comply with all of the terms of this Section. The following
information shall not be Confidential Information if: (i) it is or becomes
available to the public through no wrongful act of the receiving Party; (ii) it
is already in the possession of the receiving Party and not subject to any
agreement of confidence between the Parties; (iii) it is received from a third
Party without restriction for the benefit of the disclosing Party and without
breach of this Agreement; (iv) it is independently developed by the receiving
Party; (v) it is disclosed pursuant to a requirement of a duly empowered
government agency or a court of competent jurisdiction after due notice and an
adequate opportunity to intervene is given to the disclosing Party unless such
notice is prohibited. Upon termination or expiration of this Agreement, the
receiving Party shall at the disclosing Party's direction, either return or
destroy all of the disclosing Party's Confidential Information and so certify in
writing. The obligations of this provision will survive for five (5) years after
any termination or expiration of this Agreement.
 
14.   Audit. During the Term of this Agreement, each Party may audit the books
and records of the other Party relevant to this Agreement no more than once each
year thereof. All such audits shall be performed by an independent accounting
firm at the sole expense of the auditing Party and must take place on reasonable
notice and during normal business hours. Such audits will be conducted to
determine that all accounting, billing, cash collection and cash distribution is
done in accordance with the terms of the Agreement. Any accounting discrepancies
will be resolved within thirty (30) days from the last day of the audit and in
the event those discrepancies xxxxxxx. The audited books and records as well as
the results of any such audit shall be considered Confidential Information as
set forth in this Agreement; provided, however, nothing in this provision shall
be construed to preclude the use of such materials in the course of litigation
between the Parties regarding this litigation if necessary.
 
 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
15.   No Third Party Beneficiaries. This Agreement is entered solely by and
between the Parties and shall not be deemed to create any rights in or
obligations to any third parties.
 
16.   Force Majeure. Neither Party shall be liable for failure to fulfill its
obligations under this Agreement if that failure is caused, directly or
indirectly, by flood, communications failure, extreme weather, fire, mud slide,
earthquake, or other natural calamity or act of God, interruption in water,
electricity, riots, civil disorders, rebellions or revolutions, acts of
governmental agencies, quarantines, embargoes, malicious acts of third parties,
acts of terrorism, labor disputes affecting vendors or subcontractors and for
which the party claiming force majeure is not responsible, or any other similar
cause beyond the reasonable control of that Party.
 
17.   Consent to Jurisdiction and Venue; Governing Law. Unless otherwise
specified in this Agreement or required by Law, exclusive original jurisdiction
for all claims or actions with respect to this Agreement shall be in a State or
Federal Court in Nassau County in New York State and the Parties expressly waive
any objections to the same on any grounds, including venue and forum non
conveniens. This Agreement is intended as a contract under, and shall be
governed and construed in accordance with, the Laws of New York State, without
regard to the conflict of laws provisions thereof.
 
18.   Notices. Any notice, request, demand or other communication required to be
given or made in connection with this Agreement shall be (a) in writing, (b)
delivered or sent (i) by hand delivery, evidenced by a signed, dated receipt,
(ii) postage prepaid via certified mail, return receipt requested, or (iii)
overnight delivery via a nationally recognized courier service, (c) deemed given
or made on the date three (3) business days after it is mailed or one (1)
business day after it is released to a courier service, as applicable, if
addressed to the President or Chief Executive Officer of the Party at the
address specified above for the Party, or in each case to such other persons or
addresses as shall be designated by written notice.
 
19.   All Legal Provisions Deemed Included; Severability; Supremacy. (a) Every
provision required by Law to be inserted into or referenced by this Agreement is
intended to be a part of this Agreement. If any such provision is not inserted
or referenced or is not inserted or referenced in correct form then (i) such
provision shall be deemed inserted into or referenced by this Agreement for
purposes of interpretation and (ii) upon the application of either Party this
Agreement shall be formally amended to comply strictly with the Law, without
prejudice to the rights of either Party.
(b)        In the event that any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
(c)        Unless the application of this subsection will cause a provision
required by Law to be excluded from this Agreement, in the event of an actual
conflict between the terms and conditions set forth above the signature page to
this Agreement and those contained in any schedule, exhibit, appendix, or
attachment to this Agreement, the terms and conditions set forth above the
signature page shall control. To the extent possible, all the terms of this
Agreement should be read together as not conflicting.
 
20.        Section and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
 
21.        Entire Agreement. This Agreement represents the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior agreements (whether written or oral) of
the parties relating to the subject matter of this Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

NeuLion, Inc.     Company: KyLinTV, Inc.            
By: /s/ Ronald M.E. Nunn
   By:   
/s/ Roy E. Reichbach
 
 
   
(Authorized Signature)
 



Ronald M.E. Nunn
   
Roy E. Reichbach
 
Type or Print Name of Person Signing
   
Type or Print Name of Person Signing
           
EVP, Business Operations
   
Secretary
  Title     Title             06-01-2008     6/1/08     Date     Date  

 



 
Page 6 of 10

--------------------------------------------------------------------------------

 
                                                                                                  
EXHIBIT A
 
NEULION PROVIDED SERVICES
 
NeuLion shall provide the following services and Deliverables for the setup and
back office operations of the Service, within the Territory, provided that
Company obtains all requisite legal and regulatory approvals for any locality.
These Deliverables and services shall include the utilization of NeuLion owned
and licensed technologies and proprietary processes, including the NeuLion iPTV
Service Support described in Exhibit E hereto. The specific Deliverables to be
provided by NeuLion are:
 
 
·
Content Encoding and Management — NeuLion shall provide the process, technology
and ongoing personnel services to encode Company provided Content for subsequent
transmission over the internet to the Service's customers. Services include:

 
1.
The installation, implementation, support, maintenance and remote management of
the transcoding software as required for linear broadcast channel Content
encoding;

 
2.
The publishing of daily broadcast channel play lists for subsequent scheduling
of Content broadcast; and,

 
3.
The storage, backup and maintenance of the encoded Content to support
forty-eight (48) hours of broadcast Content and agreed upon Video on Demand
("VOD") library Content.

 
 
·
Content Delivery — NeuLion shall provide the process, technology and ongoing
personnel services to deliver broadcast Content to the Service's customers.
Services include:

 
1.
Implementation, support, maintenance and management of software and the NeuLion
iPTV Platform to support customer access control and selection management of
broadcast channel and VOD library Content;

 
2.
Implementation, support, maintenance and management of software and the NeuLion
iPTV Platform to concurrently stream broadcast channel and VOD Content as
required to support the Service's customers Content viewing demand; and,

 
3.
Implementation, support, maintenance and management of software and the NeuLion
iPTV Platform to provision and manage IP network bandwidth resources as required
supporting Service's customers' Content broadcast demand.

 
 
·
Support of Company's Sales and Customer Service Support Requests —NeuLion shall
provide the process, technology and ongoing personnel services to accept
Company's new customer orders and support Company's Customer Service requests
for second level support. Services include:

 
1.
Implementation, support, maintenance and management of hardware, software and
the NeuLion iPTV Platform to support customer order management and
administration to be utilized by both NeuLion and Company personnel, with
support for direct order entry capture from Company's Service web site;

 
2.
Implementation and maintenance of hardware, software and NeuLion technology to
log and subsequent track activity by NeuLion personnel of Company's Customer
Services personnel's requests for second level support; and,

 
 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
 
3.
The ongoing analysis, response and resolution of Company's Customer Services
personnel's requests for second level support of customer's technical issues.

 
 
·
Customer Provisioning, Maintenance and Billing — NeuLion shall provide the
process, technology and ongoing personnel services to setup and provision new
customers, maintain existing customer account information and provide monthly
customer billing. Services include:

 
1.
Implementation, support, maintenance and management of hardware, software and
the NeuLion iPTV Platform to support Service's customer account definition and
maintenance to include a internet-based customer self-service facility; and,

 
2.
The ongoing monthly billing of customer accounts to include pre-approved,
recurring customer credit card charge processing, monthly customer billing
statement creation and statement posting for customer access via the supplied
internet-based customer self-service facility.

 
COMPANY PROVIDED SERVICES
 
Company shall provide the following services and Deliverables for the sales,
marketing, and direct customer support of the Service. The specific Deliverables
to be provided by Company are:
 
 
·
Supplying of Content — Company shall provide the Content required for VOD
library and daily broadcast to the Service's customers. Services include:

 
1.
The daily acquisition and aggregation of Content in an agreed upon format to be
delivered in an agreed upon timeframe as required for daily broadcast to the
Service's customers;

 
2.
The creation and delivery of Content meta data (to include Content title and
description, high resolution Content promotional images and broadcast Content
programming schedules) in an agreed upon quality and in a timely manner;

 
3.
The provisioning of server hardware and systems software as required for the
transcoding of Company's linear broadcast channel Content;

 
4.
The implementation, maintenance and management of hardware, software and network
services to transmit daily transcoded broadcast and VOD library Content to
NeuLion; and,

 
5.
Daily broadcast and VOD library Content shall be delivered at a quality level
required for subsequent broadcast to the Service's customers.

 
 
·
Sales and Marketing of the Service — Company shall provide the marketing,
promotions, advertising and direct customer sales for the Service. Services
include:

 
1.
The creation and maintenance of the Service's external web site to include
promotional materials, Service description and interface to the NeuLion supplied
order management facility for direct capture of new customer orders;

 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
 
2.
The ability to receive new customer orders via telephone and/or fax, and the
subsequent entry of these new orders into the NeuLion supplied order management
facility; and,

 
3.
The compilation and offering to Subscribers monthly service packages of linear
broadcast channels,.

 
 
·
Direct Customer Support — Company shall provide direct customer communication,
support and management of the Service's customers. Services include:

 
1.
The ability to receive (both electronically and via telephone), log and track
support requests from the Service's customers; and,

 
2.
The maintenance of trained support personnel at a reasonable level as required
to respond to the Service's customers' support requests in a timely fashion.

 
 
 
 
 
 

 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
NEULION SERVICE FEES
 
In consideration for services provided to Company, NeuLion shall receive the
following fees from Company:
 
 
·
Extended Operations Services Fee — For NeuLion's personnel services outside the
services described below as the normal back office operations ("Extended
Operations Services"), such services to be agreed upon by both Parties, Company
shall:

 
1. Pay NeuLion a fee derived by xxxxxxx. Upon xxxxxxx written notice to NeuLion,
Company may terminate Extended Operations Services and have no further payment
obligation therefore other than for work performed through the effective date of
termination of these Services.

 
 
·
Operations Fee — For ongoing back office operations of the Services of this
Agreement, NeuLion shall retain the following:

 
1. A Basic Channel Package Fee xxxxxxx.

 
 
 
 
 
Page 10 of 10

--------------------------------------------------------------------------------
